 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    STEVEN DWAYNE BAILEY,                          Case No.: 1:21-cv-00696-JLT (HC)
12                       Petitioner,                 ORDER DISREGARDING
                                                     APPLICATION TO PROCEED
13            v.                                     IN FORMA PAUPERIS AS MOOT
14    CDCR,                                          (Doc. 2)
15                       Respondent.
16

17          On April 28, 2021, petitioner filed an application to proceed in forma pauperis. (Doc. 2.)

18   However, the petitioner submitted the filing fee on April 28, 2021. Therefore, petitioner’s

19   application to proceed in forma pauperis is moot and hereby DISREGARDED.

20
     IT IS SO ORDERED.
21

22      Dated:     April 29, 2021                            _ /s/ Jennifer L. Thurston
                                                  CHIEF UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28
